Citation Nr: 0630229	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the left wrist and left lower leg.

2.  Entitlement to service connection for traumatic arthritis 
of the left wrist and shoulders.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1953.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board and was remanded to 
the RO in November 2004 via the Appeals Management Center 
(AMC) in Washington, DC.

The Board advanced this case on the docket in light of the 
veteran's age.  See 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Competent medical evidence does not indicate the 
currently diagnosed disabilities affecting the veteran's left 
wrist and left lower leg are related to his military service.

2.  Arthritis of the left wrist and shoulders was first 
manifest many years after the veteran's discharge from 
service, and competent medical evidence does not indicate the 
condition is related to his military service.

3.  The veteran has a diagnosis of PTSD; however, he did not 
engage in combat with the enemy, and there is no credible 
evidence corroborating his alleged stressors in service - to 
support the diagnosis.




CONCLUSIONS OF LAW

1.  Residuals of shrapnel wounds to the left wrist and left 
lower leg were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Traumatic arthritis of the left wrist and shoulders was 
not incurred in or aggravated by service and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notice in 
November 2002 and January 2005, after the initial 
adjudication of his claims in the November 2001 rating 
decision at issue.  But in Pelegrini II, the Court clarified 
that in these type situations, where the veteran did not 
receive VCAA notice until after the initial adjudication of 
his claims, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew, as if that 
initial decision was not made.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  The Court more 
recently addressed what must occur when there are these type 
timing errors in provision of the VCAA notice, to avoid 
unduly prejudicing the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Here, after sending the veteran VCAA notice, the RO 
readjudicated his claims and sent him a Supplemental 
Statement of the Case (SSOC) in April 2004 and April 2006.  
He was provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to the 
notice.  In correspondence received in July 2006, he said 
that he was waiving the 60-day allotted period for responding 
to the SSOC (including with additional evidence), so his case 
could be forwarded immediately to the Board for adjudication.  
His representative submitted written argument on his behalf 
in August 2006.  Therefore, there is no prejudice to the 
veteran because his claims were readjudicated by the RO after 
appropriate VCAA notice was provided.



The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the January 2005 letter 
stated:  "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In this case, the veteran received Dingess notice in June 
2006, including as it relates to the downstream disability 
rating and effective date elements of his claims.  

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service medical records (SMRs), VA and private 
medical records, and reports of VA examinations.  The service 
medical records show damage from having been in a fire in 
1973 at the National Personnel Records Center (NPRC), a 
government records repository located in St. Louis, Missouri.  


So in its November 2004 remand, the Board instructed the RO 
to contact the NPRC and ask for any Surgeon General's Office 
(SGO) extracts, etc., pertaining to the veteran's alleged 
treatment during service.  In June 2005, the NPRC responded 
that there were no SGO records for the veteran.  

The veteran has not indicated he has any further evidence to 
submit, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All due process requirements have 
been met.  See 38 C.F.R. § 3.103 (2006).

Entitlement to service connection for residuals of shrapnel 
wounds to the left wrist and left lower leg.

Entitlement to service connection for traumatic arthritis of 
the left wrist and shoulders.

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or an injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

For certain chronic disorders, including arthritis, service 
connection may be granted on a presumptive basis if the 
disease was manifest to a compensable degree of at least 10 
percent within one year following separation from service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2006); Cosman v.Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The veteran contends these claimed conditions are the result 
of shrapnel wounds sustained in service.  

The evidence for consideration includes a June 2001 VA 
clinical record relating the veteran's history of shrapnel 
wounds.  Electrodiagnostic testing was performed, and the 
diagnostic assessment was that he had severe peripheral 
neuropathy.  The examiner commented that, in light of the 
peripheral neuropathy, a superimposed ulnar nerve injury, as 
a result of the shrapnel injury, could not be entirely 
excluded.

During a VA examination in June 2001, the veteran related he 
had sustained shrapnel wounds to multiple areas of his body 
during the Korean Conflict.  The diagnoses were status post 
residual shrapnel wounds in the left wrist, shoulders and 
lower extremities with residual arthralgia in the right 
shoulder, left shoulder, and left wrist; and post-traumatic 
degenerative joint disease of the left wrist with arthralgia 
of the left wrist and decreased left grip.

During another VA examination in October 2001, the veteran 
again referred to injuries from shrapnel wounds in service.  
Clinical findings indicated a large, swollen mass at the 
junction of his left wrist and palm, with associated healed 
scars.  Also noted was a scar on his left lower leg, with no 
palpable foreign bodies beneath the scar.  X-rays of his left 
wrist and shoulder were normal.  The diagnosis was shrapnel 
wounds of the left wrist and left lower leg, with residual 
mass at the volar aspect of the left wrist and probable 
damage to the median nerve.

But it still must be established the veteran sustained the 
alleged shrapnel wounds in service.  That is to say, there is 
proof of current disability (i.e., medical diagnoses 
confirming he has impairment in the areas of his body claimed 
- left wrist, left lower leg, and shoulders), and there are 
VA medical opinions etiologically linking this impairment to 
his purported shrapnel wounds.  So the only remaining 
question is whether he indeed sustained shrapnel wounds 
coincident with his military service.  Unfortunately, it is 
in this latter respect that his claims fail.

The veteran's service medical records do not show any 
complaints, treatment, or diagnoses referable to his left 
wrist, left lower leg and shoulders - including related to 
shrapnel wounds.  This includes the report of his February 
1953 military separation examination; it, too, shows no 
defects involving his left wrist, left lower leg, or 
shoulders.  But most importantly, his DD Form 214 
specifically states that no wounds were received as a result 
of action with enemy forces.  So there is clear, unequivocal, 
evidence contemporaneous to the time in question indicating 
he did not sustain any shrapnel wounds - although he now 
alleges he did.  He says he was treated for the shrapnel 
wounds in 1953 at the VA hospital in Boston, Massachusetts.  
But a March 2004 response from the Boston VA Healthcare 
System indicates there are no medical records or treatment 
reports pertaining to him during 1953 at that facility.

Since the veteran's DD Form 214 specifically states he did 
not sustain any shrapnel wounds during service, it is more 
probative than his more recent allegations to the contrary 
because his DD Form 214 was prepared contemporaneous to the 
relevant time in question - when he was actually still in 
the military or certainly only very shortly after his 
discharge.  Cf., Struck v. Brown, 9 Vet. App. 155-56 (1996) 
(contemporaneous medical findings given more probative weight 
than a medical opinion coming many years after separation 
from service).  And the fact that the VA examiners based 
their medical opinions on an unsubstantiated history of 
shrapnel injuries in service, in turn, means the probative 
value of their opinions declines significantly because they 
were predicated on an inaccurate factual premise.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458 (1993).

As earlier acknowledged, some of the veteran's service 
medical records unfortunately were damaged in the 1973 fire 
at the NPRC.  But the NPRC since has indicated there are no 
SGO extracts confirming he sustained shrapnel wounds.  And, 
again, aside from this, his DD Form 214 was not damaged and 
specifically indicates he did not sustain any shrapnel 
wounds.  Hence, this case is not so much a situation of not 
having his service medical and personnel records available to 
consider, as it is a situation where those available simply 
do not substantiate his allegation of shrapnel trauma in 
service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (Generally, 
when a veteran's service medical records are unavailable, the 
VA's duty to assist, the duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.).

There also is no evidence of arthritis during service or 
within the one-year presumptive period after service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
According to the medical evidence of record, arthritis of the 
left wrist and shoulders was initially manifested many years 
after service.  So it cannot be presumed the arthritis was 
incurred in service.

Because there is no probative evidence the veteran sustained 
shrapnel injury during service, the mere fact that the VA 
examiners opined that his current disabilities are related to 
his military service (on the basis of this purported trauma) 
is not enough to support his claims.  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  There simply is no proof of 
the alleged injuries (shell fragment wounds) in service.  And 
a bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. at 409.



The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
nexus opinion is inadequate when, as in this case, it is 
unsupported by any clinical evidence as a predicate for the 
opinion.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The 
Board therefore affords the opinions of the above cited 
examiners little probative weight.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for residuals of 
shrapnel wounds to his left wrist and left lower leg and for 
traumatic arthritis in his left wrist and shoulders.  So the 
benefit of the doubt provision does not apply, and his claims 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Entitlement to service connection for PTSD.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with § 4.125(a) (i.e., 
DSM-IV); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2006),

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

In this particular case at hand, the veteran received a 
diagnosis of PTSD following an October 2001 VA psychiatric 
examination, presumably attributable to the various stressful 
events he had alleged occurred during service.  It still must 
be determined, however, whether there is sufficient evidence 
confirming these purported events occurred.

The October 2001 VA examination report shows the veteran 
alleged that he engaged in combat with the enemy and was 
awarded the Purple Heart Medal.  However, while his DD Form 
214 confirms he served in Korea, it does not show he was 
awarded any medals indicative of combat, including the Purple 
Heart.  Section 1154 (and the implementing regulation, 
section 3.304) require that he have actually participated in 
combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the enemy.  
See VAOPGCPREC 12-99 (October 18, 1999).



The veteran's military occupational specialty (MOS) in 
service was engineer construction group.  As there is no 
objective evidence showing his participation in combat, the 
law requires that his claimed stressors be independently 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.

The veteran contends he was "blown up" when an enemy mortar 
shell hit a truck he was driving in Korea at some point 
during 1952.  He was reportedly transported to the 8th Army, 
64th Field Hospital for treatment of shell fragment wounds.  
He did not specify the approximate month (or even a 60 or 90-
day time frame) during 1952 when the alleged mortar attack 
supposedly took place.  As well, he did not specify the 
approximate location in Korea where this alleged mortar 
attack occurred.  He also reported an episode when another 
soldier, in the same foxhole as him, committed suicide, 
splattering the veteran's face with his brains.  But the 
veteran did not name the fellow serviceman or provide an 
approximate date or location of this incident, either.

As the Court has indicated, corroboration of every detail of 
a claimed stressor, including the veteran's personal 
participation, is not required; rather, a veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Here, though, the 
veteran has not provided independent evidence of the 
stressful events he contends occurred in service.  Nor has he 
provided sufficient details of these claimed stressors, 
which, in turn, would enable VA to corroborate them.



In June 2005, pursuant to the Board's November 2004 remand, 
the RO sent the veteran a letter requesting that he provide 
as much detail and information as possible about the alleged 
events in Korea he regards as stressors.  The Board's 
November 2004 remand explained the importance of his 
cooperation in providing this necessary information, stating:

The United States Court of Appeals for 
Veterans Claims (Court) has held that the 
duty to assist is not always a one-way 
street.  If a veteran wishes help, he 
cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  
Currently, the veteran's lack of detail 
or specificity about events he regards as 
stressors makes it impossible for VA to 
further develop the evidence on his 
behalf.

The Board went on to state that if the veteran was able to 
provide more specificity about the alleged stressors, the RO 
should submit his account of the alleged stressors to the 
U.S. Armed Services Center for Unit Records Research 
(USASCURR) for investigation.  (Note: CURR is now called the 
U. S. Army and Joint Services Records Research Center (JSRRC) 
and is located at 7701 Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802)

Despite being advised of the importance of providing a more 
detailed stressor statement, the veteran did not reply to the 
RO's (AMC's) request for this necessary information.



VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with him personally.  See again Wood, 1 Vet. App. 190, 
193 (1991).  It is his responsibility to cooperate with VA, 
but he has not.  See Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Because of the general nature of the claimed stressors, and 
because of the lack of more specific dates and details 
regarding them, it is impossible to seek independent evidence 
of these stressful events.  Therefore, the Board finds that 
the alleged stressors remain unverified.  Consequently, VA is 
prohibited from accepting a diagnosis of PTSD based on the 
veteran's service.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim.  So the benefit of 
the doubt provision does not apply, and service connection is 
not warranted for PTSD.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for residuals of shrapnel 
wounds to the left wrist and left lower leg is denied.

The claim for service connection for traumatic arthritis of 
the left wrist and shoulders is denied. 

The claim for service connection for PTSD is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


